Broyles, P. J.
1. This was an action for the negligent homicide of the plaintiff’s husband, an employee of the defendant railroad company, *106and was'brought under the Federal employer’s liability act. There was consequently no presumption of negligence against the defendant. The evidence introduced, viewed' in the light most favorable to the plaintiff, d'id not authorize a finding that the defendant was guilty of any of the several acts of negligence specified in the amended petition. The verdict in favor of the plaintiff was therefore contrary to law and the evidence, and the court erred in overruling the general grounds of the motion for a new trial.
Decided November 23, 1918.
Action for damages; from Taliaferro superior court—Judge Walker. May 22, 1918.
Samuel H. Sibley, for plaintiff in error.
C. H. Cohen, J. P. Stephens, A. G. Golucke, contra.
2. The ruling in the preceding note being controlling in the case, a discussion of the remaining assignments of error is unnecessary.

Judgment reversed.


Bloodworth, J., concurs. Stephens, J., not presiding.